In an action to recover damages for *696personal injuries, the complaint was dismissed pursuant to rule 302 of the Rules of Civil Practice because of respondent’s failure to file a statement of readiness (see Rules App. Div. [2d Dept.], special rule, eff. Jan. 15, 1957, as amd.). The appeal is from so much of an order as granted respondent’s motion to vacate the judgment dismissing the complaint and for leave to file a statement of readiness. Order insofar as appealed from affirmed, without costs. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.